Citation Nr: 0009452	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-20 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for history of herniated nucleus pulposus at L4-L5, 
with degenerative disc disease at L4-L5.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fracture of the left leg. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for a tender and painful scar of the left leg.  

4.  Entitlement to an initial compensable evaluation for 
incomplete paralysis of the internal saphenous nerve 
associated with the service-connected left leg fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 10, 1969 to 
October 22, 1971 and from November 6, 1986 to July 31, 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an original July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in September 
1998 for additional development of the evidence.  That 
development having been completed to the extent possible the 
case is once more before the Board for appellate review.  The 
Board notes that in the supplemental statement of the case 
furnished to the veteran in November 1999 the RO noted the 
current diagnosis for service-connected low back disability 
based on recent VA examinations was degenerative disc disease 
at 
L4-5 (previously rated as herniated nucleus pulposus, L4-L5).  
A separate 10 percent evaluation was assigned for a tender 
and painful scar of the left leg.  A separate noncompensable 
evaluation was assigned under Diagnostic Code 8727 for mild 
or moderate incomplete paralysis of the internal saphenous 
nerve associated with the service-connected left leg 
fracture.  

In January 2000, the veteran filed an additional notice of 
disagreement to the denial of his claims which also appears 
to include the assignment of a separate 10 percent evaluation 
for a tender and painful left leg scar and a noncompensable 
evaluation for incomplete paralysis of the internal saphenous 
nerve associated with the service-connected left leg 
fracture.  Accordingly, such issues have been added for 
appellate consideration.  


FINDINGS OF FACT

1.  History of herniated nucleus pulposus at L4-L5, with 
degenerative disc disease at L4-L5, is manifested by no more 
than slight limitation of motion of the lumbar spine, or mild 
intervertebral disc syndrome and characteristic pain on 
motion, with no additional functional loss due to pain or 
other pathology.

2.  Residuals of the left leg fracture are manifested by X-
ray findings of healed fracture of the mid-tibia and mid 
fibula with no more than slight malunion and slight knee or 
ankle disability, with no additional functional loss due to 
pain or other pathology.  

3.  The internal saphenous nerve disability associated with 
the service-connected left leg fracture is manifested by 
wholly sensory symptoms productive of no more than mild to 
moderate incomplete paralysis.  

4.  The left leg scar is manifested by no more than tender 
and painful symptoms. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for history of a herniated nucleus pulposus at L4-5, 
with degenerative disc disease at L4-L5 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (1999).

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a fracture of the left leg have not 
been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 
5261, 5262, 5271 (1999).

3.  The criteria for an initial compensable evaluation for 
internal saphenous nerve disability associated with the 
service-connected left leg fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107(a);  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.20, 4.21, 4.40, 4.41, 4.45, 4.123, 4.124, 
4.124a, Diagnostic Codes 8527, 8627, 8727 (1999).

4.  The criteria for an initial evaluation in excess of 10 
percent for a tender and painful scar of the left leg have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records indicates 
that he incurred an open comminuted fracture of the left 
tibia and fibula in November 1981 while playing soccer.  He 
underwent associated wound debridement and closed reduction 
of the left tibia-fibula fracture and placement of a long leg 
cast.  A computerized tomography (CT) scan conducted in 
November 1985 revealed the presence of a herniated nucleus 
pulposus.  Subsequent treatment records diagnosed herniated 
nucleus pulposus with radiculopathy but they also diagnosed 
sciatica, discogenic low back pain and acute strain.  

The February 1993 exit examination report shows back 
disability was diagnosed as chronic low back pain.  An 
orthopedic clinical record in April 1993 noted he was eleven 
years status post left tibia/fibula open fracture.  He 
complained of increased irritation over the fracture site and 
paresthesia distally with activity such as field duty.  On 
objective examination the wound was described as well-healed 
with positive Tinel's sign over the wound.  The bone was 
tender in the area of the wound.  There was no increased heat 
or redness.  X-rays showed a well-healed fracture with 
neuroma.  There was no malunion.   


A postservice VA orthopedic examination was conducted in 
November 1993.  On objective examination the left tibia 
showed approximately 5 degrees of a varus deformity of the 
distal third of the tibia.  Otherwise there was satisfactory 
union and anterior and posterior alignment.  He was noted to 
have good range of motion of the left ankle.  There seemed to 
be satisfactory length of the tibia.  Examination of the 
knees showed no thigh atrophy.  Measurements were equal.  
Range of motion was from 0 to 135 degrees.  The medial and 
collateral ligaments were sound and the cruciate ligaments 
were intact.  An examination of the lumbosacral spine showed 
direct spine tenderness.  He complained of right lower lumbar 
discomfort and had some restriction of motion, being able to 
tilt the upper torso no further than 15 degrees to the left 
and right.  He rotated the torso no further than 20 degrees 
to the left and right.  He flexed the upper torso slowly to 
approximately 80 degrees with the vertical.  

The veteran had satisfactory heel and toe standing.  Reflexes 
of the knees and ankles were intact, equal and normal at one 
(plus).  The examiner detected no weakness of the knee 
extensors, ankle dorsiflexors or great toe dorsiflexors.  An 
X-ray revealed minimal osteophyte formation of the anterior 
aspects of L4 and L5.  There was also minimal disk narrowing 
at this level.  It was noted that these changes were 
consistent with degenerative joint disease.  The pertinent 
diagnosis was recurrent lumbosacral discomfort with no 
clinical evidence at the time of the examination of any lower 
extremity radiculopathy with previous scan studies revealing 
lower lumbar degenerative joint disease.  An X-ray of the 
left tibia and fibula revealed an old healed fracture of the 
mid-tibia and mid-fibula.  Otherwise, no gross abnormalities 
were seen.  

In July 1994 the RO granted service-connection for herniated 
nucleus pulposus at L4-5 evaluated as 10 percent disabling 
under Diagnostic Code 5293 effective August 1, 1993, and 
fracture of the left leg evaluated as noncompensable under 
Diagnostic Code 5262, effective from August 1, 1993.  



A March 1998 VA orthopedic examination report shows the 
veteran complained of lumbosacral pain with sacroiliac 
discomfort.  He also complained of noted having pain along 
the course of the old healed fracture in the left tibia-
fibula area with diminished sensation just distal to the 
comminution site.  It was noted by the examiner that a review 
of the veteran's medical records showed the fracture healed 
with a slight malunion.  

On objective examination the lumbosacral spine was moderately 
tender.  The veteran tilted the upper torso no further than 
20 degrees left and right, and rotated the upper torso no 
further than 30 degrees left or right before experiencing 
discomfort.  He flexed his upper torso to 45 degrees before 
experiencing discomfort.  He had one (plus) and equal 
reflexes to the knees and ankles.  His only sensory 
disturbance was on the left side just distal to the 
comminution scar from the tibia/fibula fracture.  The left 
lower extremity showed a healed fracture seven inches distal 
to the tibial tubercle.  There was six degrees of varus 
deformity at the fracture site.  

He was well-aligned anteriorly and posteriorly.  He had 
hypersensitivity over the area of the old scar.  It 
comminuted on the medial aspect of the distal calf and this 
hypersensitivity was noted to be suggestive of an old 
neuroma.  Leg lengths were equal bilaterally.  Reported 
diagnoses reflected a history of lumbar injury with 
subsequent studies showing degenerative joint disease 
presently having persistent musculoskeletal type symptoms 
with no objective findings to suggest lower extremity 
radiculopathy and history of compound fracture of left tibia-
fibula healed with slight malunion and suggestion of neuroma.  

In March 1998 the RO granted an increased 10 percent 
evaluation for fracture of the left leg under Diagnostic Code 
5262 retroactively to August 1, 1993.  The 10 percent 
evaluation was confirmed and continued for service-connection 
herniated nucleus pulposus L4-5. 


A July 1999 VA neurologic examination report shows the 
veteran was a 49-year-old individual who was referred for 
evaluation of residuals of a fracture of the left leg as well 
as chronic low back pain.  His claims file (C-file) and 
medical records were available to the examiner.  

With respect to his left leg fracture, the veteran reported 
that in 1981-1982, while playing soccer for an army team, he 
fractured the left tibia and fibula medially.  He underwent 
surgical correction of that problem.  Since the injury he had 
had loss of sensation over the medial aspect of the left 
ankle, also associated with increased sensation that could be 
triggered by a simple rub in that area sending an electric 
shock-like sensation all the way up to the left knee which 
locked up in these situations.  This problem had apparently 
been worked up and he was told that he may have a neuroma.  
Surgery was suggested but he declined.

With respect to his low back pain, the veteran reported that 
he first started having low back pain in 1969 while in the 
military.  At the time he was lifting heavy boxes and had a 
back strain which necessitated a visit to the infirmary for 
treatment.  Since then he had had on and off back pain with 
no specific investigations being done.  In 1984-1985 the pain 
was increasing and he was having more and more difficulties 
with the pain radiating down the right lower extremity.  He 
had some studies of the spine which revealed a herniated 
nucleus pulposus at L4-L5 on the right.  Surgery was 
suggested but he opted for medical treatment.  Since then he 
had chronic low back pain with most of the difficulties 
present upon getting up in the morning, when he occasionally 
ha to be helped out of bed.  Things slowly improved after he 
awakened and showered.  He noted that the pain was reasonably 
controlled as long as he kept moving around and changing his 
position.  He also used Tylenol #3 and Valium for pain 
control.

The examiner noted that in 1985 a computerized axial 
tomography (CAT) scan of the lumbar spine revealed a 
herniated nucleus pulposus on the right at 
L4-5.  There was a more recent X-ray of the lumbosacral spine 
which was interpreted as revealing minimal osteophyte at L3-
L5 with minimal disc narrowing at this level.  These findings 
were compatible with degenerative joint disease.  

There was also an X-ray of the left lower extremity revealing 
an old healed fracture of the mid tibia and the mid fibula.  
The veteran was currently not working.  His last job was in 
teaching and he lost it because of an unspecified eye 
condition.

Pertinent findings on neurologic evaluation showed results of 
motor testing revealed normal tone in all four extremities.  
In the lower extremities he had proximal weakness graded 3-
3(plus)/5 with a significant component of give away weakness.  
Distally in the lower extremities he had 4 (plus)/5 strength 
with also eminent give away weakness.  

On sensory examination there was decreased sensation in the 
distal lateral aspect of the right lower extremity spanning 
more than one dermatomal distribution.  There was also a 
decreased sensation on the medial aspect of the left lower 
extremity with a hyperesthetic area around the surgical scar.  
Deep tendon reflexes were physiologic and symmetric.  His 
gait was described as stiff, slow and with short steps.  He 
was able to get up on the tip toes and heels but could not 
walk.  Romberg was negative.  He had very mild left 
lumbosacral paraspinous muscle spasm.  Range of motion of the 
lower back was only 10 degrees in forward flexion and lateral 
flexion with a clear indication of very poor effort on the 
veteran's behalf.  Inspection of his muscles in the upper and 
lower extremities revealed very good muscle bulk in the arms 
and in the legs.  Diagnoses were status post left 
tibia/fibula fracture with minimal residual sensory symptoms, 
mostly consisting of hyperesthesias around the surgical scar, 
chronic back pain with no objective evidence of radiculopathy 
or sciatica. 

The neurologic examiner noted that his examination currently 
did not reveal any objective findings to suggest a 
radiculopathy.  Furthermore, this examination was affected by 
the clear exaggeration of the symptomatology that the veteran 
displayed while being examined.  For example, when the 
examiner asked to check the range of motion of the lower 
back, the veteran told him that he could barely stand to flex 
forward or sideways for more than 10 degrees.  



Yet, when the examiner called him from the waiting room to 
come to the examining room, he got up from the chair without 
any difficulties and walked without any major stiffness.  His 
walking during the formal examination was characterized by 
slowness and stiffness.  There was also clear give away 
weakness in the upper and lower extremities and the examiner 
could not prompt the veteran to give more effort on 
examination.  

The examiner noted that this degree of weakness, had it been 
chronic, was incompatible with the veteran's good muscle bulk 
and tone in the upper and lower extremities.  The examiner 
noted that within those parameters, it was very difficult to 
answer accurately the answers that were posed on the Board's 
remand.  With respect to the questions pertaining to the 
joints, the neurologic examiner deferred to the orthopedic 
examiner.  

With respect to the question asking to comment on the 
severity of symptoms on the ability to perform average 
employment in a civil occupation, the examiner found it 
difficult to answer that question because of the 
nonphysiologic exaggeration of symptoms that the veteran 
displayed on examination.  It was noted that clearly, with 
respect to the subjective complaints of pain, the veteran 
displayed much more symptoms when formally examined than he 
did when he walked in to the examination room.  The examiner 
noted that there were clearly no signs on this examination of 
any atrophy attributable to disuse of any muscles in the 
upper or in the lower extremities.  

There was also no significant muscle spasm on palpation of 
the lumbosacral spine.  It was noted that clearly, as 
indicated by this veteran's previous workup in the mid 1980s, 
there was a suggestion of the presence of a herniated nucleus 
pulposus at L4-L5 on the right by CT.  It was not unusual for 
the natural history of herniated discs to desiccate and 
subsequently disappear and become very mild or 
nonsymptomatic.  


Because of the chronicity of the veteran's complaints, and 
his constant disagreements with the rating decisions, the 
examiner believed that such issue needed to be settled by 
performing an MRI of the lumbosacral spine to determine what 
type of structural abnormalities were present at this time.  
The examiner did not think that any further workup was needed 
at this point.

A July 1999VA orthopedic examination report shows that the 
veteran was currently employed as a teacher.  He used a 
lumbar corset full time.  He stated he is on Alprazolam, 
Tylenol-3 and Robaxin.  He denied any history of surgery to 
the back and any history of subsequent injury.  He stated 
that in 1981-1982 he sustained an injury to the left tibia 
and fibula while playing soccer.  This was apparently an 
opened fracture.  He was kicked on the outside of the leg and 
the bone exited through a laceration medially.  This was 
treated with irrigation and debridement.  This was closed and 
the fracture was treated in a cast.  He had persistent 
difficulty with diminished sensation as well as dysesthesia 
from the site of the laceration down in to the medial aspect 
of the lower leg and foot.  This had been unchanged since the 
time of the injury.

The veteran stated that in 1985-1986 he sustained a herniated 
nucleus pulposus while playing soccer.  He stated he was 
treated with bed-rest for "three months" and was given pain 
medications.  He stated he was on profile and was given drugs 
until his discharge.  He stated that multiple MRI's were 
performed but no recommendations were made to operate.  He 
stated he had a CAT scan performed at some point as well 
which showed a herniated disc in the back.  He complained of 
persistent diminished range of motion and spasm in the back.  
He described occasional radicular symptoms in to the right 
leg at this time in a nondermatomal distribution.

The examiner noted that a review of the actual medical 
records showed several visits for low back pain and 
intermittent right leg pain during the late 1980's and early 
1990's.  He had a CT scan performed in November of 1985 which 
showed a right sided L4-L5 herniated nucleus pulposus.  He 
was recommended to have convalescence for a period of 
approximately 30 days.  

He was also involved in physical therapy during which time 
the symptoms improved acutely.  He had intermittent visits 
for increased low back pain and right leg pain throughout the 
remainder of the service career.  In 1993 he was evaluated by 
the Neurosurgery service.  An MRI and an electromyograph 
(EMG) evaluation had been performed.  The clinic note dated 
January 1993 noted that the MRI showed evidence only of 
spondylosis with no evidence of herniated nucleus pulposus, 
foraminal stenosis or other evidence of radiculopathy.  In 
addition, the neurosurgeon noted EMG and nerve conduction 
velocity (NCV) evaluations were negative.

On objective examination the veteran walked with a normal 
gait.  He had a level pelvis.  He was in a corset.  Lumbar 
range of motion was limited to 30 degrees of forward flexion, 
neutral extension and negligible and perhaps 10 degrees of 
right and left sided bending, despite being able to sit fully 
upright in a chair.  Toe and heel walking were within normal 
limits.  Neurological evaluation of the lower extremities 
revealed physiologic and symmetrical reflexes, strength and 
sensation in both lower extremities.  A laceration measuring 
8-cm transversely was located over the distal aspect of the 
left lower leg medially.  There was a positive Tinel's with 
radiation of the dysesthesia and hypesthesias throughout the 
remainder of the saphenous nerve distribution in to the 
plantar medial aspect of the foot and the medial aspect of 
the mid forefoot.  Straight leg raising was negative 
bilaterally. 

It was noted that Waddel's testing was consistent with 
symptom amplification and nonorganic pain behaviors were 
markedly positive.  The veteran demonstrated breakaway 
weakness on muscular testing in the dorsiflexors of the 
ankles bilaterally.  He had tenderness to light touch 
throughout a large portion of the lumbar spine.  He had low 
back pain with concerted truncal pelvic rotation.  He had low 
back pain with superficial skin pinch.  These responses were 
invalid, particularly in light of the time which had elapsed 
since the onset of his symptoms.

Range of motion of the knee and ankle on the left were within 
normal limits.  No instability or swelling was seen in either 
joint.

Recent X-rays of the lumbar showed evidence of mild to 
moderate degenerative changes at L4-5 with anterior 
osteophytic formations.  There was some lateral osteophyte 
formation at L3-4 on the left.  No other abnormalities were 
noted.  It was recorded that these degenerative changes may 
be considered as age related.

Impression was history of left tibial fracture, healed; 
history of saphenous nerve injury of the left lower leg and 
foot with residual dysesthesia and diminished sensation; 
history of herniated nucleus at L4-5 with moderate 
degenerative disc disease, L4-5, moderately symptomatic and 
no evidence of lumbar radiculopathy at this time. 

The examiner noted that he was a board certified orthopedic 
surgeon and had afforded the veteran a comprehensive 
evaluation.  He noted that the residuals of the fracture of 
the left tibia were negligible.  The veteran had no bony or 
articular sequelae.  He did have sequelae of an injury to the 
superficial sensory nerve which may be easily treated with 
injections of cortisone or surgical resection of a neuroma.  
Typically, this posed no functional deficit and the examiner 
could attest to no physical evidence of a functional deficit 
with regard to his left tibia or to the saphenous nerve 
injury at that time.

The examiner opined that the correct diagnosis of the 
veteran's current low back disability was degenerative disc 
disease at L4-5.  With respect to the nature and extent of 
severity of the lumbar spine, it was his opinion that the 
actual degree of disability was clouded by secondary issues.  
The examiner found minimal objective evidence of impairment.  
He noted the veteran had no objective neurological 
abnormalities.  His range of motion was considered invalid.  
It was indicated that the objective evidence noted on 
radiographic studies was not necessarily excessive for a man 
of the veteran's age.  This, in combination with the evidence 
of symptom magnification and nonorganic pain behaviors during 
the examination lead the examiner to surmise that the actual 
degree of functional impairment from the lower back was 
probably minimal.

He opined that in light of the recent MRI ordered by the 
neurology consultant, no further special studies were 
necessary or recommended at this time with respect to either 
the veteran's spine or his fracture of the left lower 
extremity.

The examiner opined that the service-connected disability of 
the low back involved only the L4-5 motion segment.  It did 
not involve the nerve.  With respect to the fracture of the 
left leg, there was no involvement of the joint structure or 
of the muscles at that level, it simply involved the 
cutaneous nerve.

The examiner opined that the tibial fracture and subsequent 
nerve injury caused no weakened movement, excess fatigability 
or incoordination.  With respect to the degenerative disc 
disease of the lumbar spine, this condition usually did not 
cause weakened movement, excess fatigability or 
incoordination.  With respect to the subjective complaints of 
pain, the pain was visibly manifested with simply walking in 
the room, sitting down in a chair, rising out of the chair 
and moving about the room.  It was the examiner's opinion 
that this was the least accurate measurement of disability or 
impairment.  The examiner noted he found no evidence of 
muscular atrophy attributable to any disability, no changes 
in the condition of the skin indicative of disuse or any 
other objective manifestations which would demonstrate disuse 
or functional impairment due to pain attributable to the 
service-connected disability.

The examiner noted that to his knowledge there were no other 
medical or other problems that had an impact on the 
functional capacity of the veteran.  With respect to the low 
back disability, the examiner found no evidence of objective 
signs consistent with sciatic neuropathy including 
characteristic pain demonstrable muscle spasm, absent ankle 
jerk or other neurological findings.  The examiner noted that 
with respect to a correct diagnosis, as previously mentioned 
it was his opinion that the veteran had degenerative disc 
disease at L4-5.  This was completely consistent with his 
pervious diagnoses in the late 1980's of a herniated disc at 
that level.  Herniated discs spontaneously resolves 
historically.  However the disc was expected to slowly 
degenerate with time following a disc herniation.

X-ray study of the lumbosacral spine revealed an impression 
of normal vertebral bodies and disc spaces except for 
osteophytes in the lower segments with narrowing of the disc 
space at L4-5 compatible with degenerative disc disease.  
Pedicles and sacroiliac joints were normal.  

A September 1999 MRI revealed multilevel degenerative disease 
of the lumbar spine but no central canal spinal stenosis, no 
true disc herniations and no focal nerve root compression.  


Criteria

Disability evaluations are based as far as practicable upon 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. §§ 
4.2, 4.41.

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.





The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination and 
impaired ability to execute skilled movement smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion and 
interference with sitting, standing and weight bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable or mal-aligned joints, due to healed 
injury, as at least minimally compensable.

The Board also notes that in DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995) the United States Court of Appeals for 
Veterans Claims (Court) held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examination based upon the 
rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord just, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).

The Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.

Limitation of motion of the lumbar spine is provided a 10 
percent evaluation when slight, 20 percent when moderate, or 
the maximum 40 percent evaluation when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.

A noncompensable evaluation may be assigned for 
intervertebral disc syndrome when postoperative cured.  A 10 
percent rating is assignable when mild.  A 20 percent rating 
is assignable when moderate with recurring attacks.  A 40 
percent rating is assignable when severe with recurring 
attacks and intermittent relief.  

A 60 percent rating is assignable when pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a; Diagnostic Code 5293.

The VA General Counsel held that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  VAOPGCPREC 36-97.

Under Diagnostic Code 5295, for lumbosacral strain a 10 
percent evaluation may be assigned with characteristic pain 
on motion.  A 20 percent evaluation is warranted for 
lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Diagnostic Code 5295 
(1999).

Under Diagnostic Code 5262, an impairment of the tibia and 
fibula, manifested by malunion, with slight knee or ankle 
disability warrants a 10 percent rating.  A moderate knee or 
ankle disability warrants a 20 percent rating, and a marked 
knee or ankle disability warrants a 30 percent evaluation.  A 
40 percent rating may be assigned for nonunion of the tibia 
and fibula when there is loose motion requiring a brace.

For other impairment of the knee with recurrent subluxation 
or lateral instability a 10 percent evaluation is provided 
where there is slight impairment.  For moderate impairment a 
20 percent evaluation is warranted.  For severe impairment a 
30 percent evaluation is warranted.  38 C.F.R. § 4.71a; 
Diagnostic Code 5257.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg a noncompensable evaluation is provided where flexion is 
limited to 60 degrees.  For flexion limited to 45 degrees a 
10 percent evaluation is provided.  For flexion limited to 30 
degrees a 20 percent evaluation is provided.  For flexion 
limited to 15 degrees a maximum 30 percent evaluation is 
provided.

Under Diagnostic Code 5261 for limitation of extension of the 
leg to 5 degrees a noncompensable evaluation is provided.  
For extension limited to 10 degrees a 10 percent evaluation 
is provided.  For extension limited to 15 degrees a 20 
percent evaluation is provided.  For extension limited to 20 
degrees a 30 percent evaluation is provided.  For extension 
limited to 30 degrees a 40 percent evaluation is provided.  
For extension limited to 45 degrees a 50 percent evaluation 
is provided.

Under Diagnostic Code 5271 for limited motion of the ankle a 
10 percent evaluation is provided where there is moderate 
limitation of motion.  For marked limitation of motion a 
maximum 20 percent evaluation is provided.

The provisions of 38 C.F.R. § 4.71 (Plate II) provide a 
standardized description of normal range of motion of the 
knee and ankle.  Normal flexion/extension of the knee is from 
0 to 140 degrees.  Normal ankle dorsiflexion is from 0 to 20 
degrees. Normal ankle plantar flexion is from 0 to 45 
degrees.

A 10 percent rating is warranted for a scar which is poorly 
nourished with repeated ulceration, or tender and painful on 
objective demonstration.  Other scars are rated on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (1999).


Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for the nerve involved, with a maximum equal to 
severe, incomplete. 38 C.F.R. § 4.123.

In addition, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (1999).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree. 38 C.F.R. § 
4.124a.

Under 38 C.F.R. § 4.124a, Diagnostic Codes 8527, 8627, and 
8727, a noncompensable evaluation is warranted for mild to 
moderate paralysis, neuritis, and neuralgia of the internal 
saphenous nerve.  A maximum schedular evaluation of 10 
percent is warranted for severe to complete paralysis, 
neuritis, and neuralgia of the internal saphenous nerve.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 38 C.F.R. § 
4.124a.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern" is not applicable to the assignment of an initial 
rating for disability following an initial award of service 
connection for the disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged ratings."


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the veterans claims of 
entitlement to increased evaluations for his low back and 
left leg disabilities are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected low back and left leg disabilities 
(that are within the competence of a lay party to report) are 
sufficient to conclude that his claims for increased 
evaluations are well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that as a result of the September 
1998 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).


Low back disability

With respect to the veteran's claim for an increased 
evaluation of his low back disability, the Board notes that 
the record contains competent medical evidence from a VA 
board certified orthopedic surgeon that herniated discs 
spontaneously resolve historically and that the disc was 
expected to slowly degenerate with time following a disc 
herniation.  Therefore, the appropriate diagnosis at this 
point should reflect the degenerative process of the disc.  
The diagnosis offered by the orthopedic surgeon was herniated 
nucleus at L4-5 by history with moderate degenerative disc 
disease at L4-5.  Such diagnosis was supported by recent X-
ray and MRI studies.  

The Board recognizes that the 10 percent evaluation currently 
in effect for the veteran's low back disability essentially 
contemplates slight limitation of motion of the lumbar spine 
under diagnostic code 5292, mild intervertebral disc syndrome 
under diagnostic code 5293, and characteristic pain on motion 
under diagnostic code 5295.  Importantly, the Board may not 
overlook the fact that on recent VA special orthopedic and 
neurologic examinations with benefit of review of the claims 
file, each examiner essentially expressed similar opinions as 
to the extent and degree of severity of the veteran's 
service-connected low back disability.  

The orthopedic examiner noted that the actual degree of 
disability was clouded by secondary issues.  The examiner 
noted finding minimal objective evidence of impairment and no 
objective neurological abnormalities.  Range of motion 
testing was considered invalid.  It was pointed out that the 
objective evidence noted on radiographic studies was not 
necessarily excessive for a man of the veteran's age.  
Moreover, it was noted that such findings in combination with 
the evidence of symptom magnification and nonorganic pain 
behaviors during the examination lead the examiner to surmise 
that the actual degree of functional impairment from the 
lower back was probably minimal.  The examiner found no 
evidence of objective signs consistent with sciatic 
neuropathy including characteristic pain, demonstrable muscle 
spasm, absent ankle jerk or other neurological findings.  

Moreover, the neurologic examiner noted there was clear 
indication of poor effort by the veteran on range of motion 
testing of the low back.  It was noted that there was no 
objective evidence of radiculopathy or sciatica.  
Additionally, there was evidence of nonphysiologic 
exaggeration of symptoms as there were no signs of any 
atrophy attributable to disuse of any muscles in the upper or 
in the lower extremities.  The veteran could not be prompted 
to give more effort on examination.  The examiner noted that 
this degree of weakness, had it been chronic, was 
incompatible with the veteran's good muscle bulk and tone in 
the upper and lower extremities.

Clearly, the record lacks reliable competent medical evidence 
of symptoms and manifestations of low back disability 
supported by adequate pathology demonstrating moderate 
limitation of motion of the lumbar spine warranting a 20 
percent evaluation under diagnostic code 5292, moderate 
intervertebral disc syndrome with recurring attacks 
warranting a 20 percent evaluation under diagnostic code 
5293, or lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position thereby warranting a 20 percent 
evaluation under diagnostic code 5295.

As required by the DeLuca case, the Board has also taken into 
consideration the provisions of 38 C.F.R. § 4.45.  In this 
regard there has been no weakened movement of the low back, 
excess fatigability or incoordination described in the record 
due to the service-connected residuals of a back injury.

Also, in determining functional disability, VA has a duty to 
include an evaluation of the veteran's pain.  38 C.F.R. § 
4.40.  In DeLuca v. Brown, the Court held that 38 C.F.R. § 
4.40 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  Any pain the veteran 
attributes to his service-connected low back disability is 
not supported by adequate pathology to warrant the assignment 
of the next higher evaluation.  Neither does the evidence 
show that the disability more closely approximates the 
criteria for the next higher rating.  38 C.F.R. § 4.7.  


Overall, the preponderance of the evidence is negative and 
against the assignment of an increased evaluation for a 
history of a herniated nucleus pulposus at L4-L5, with 
degenerative disc disease at L4-L5.


Residuals of a fracture of the left leg

With respect to the veteran's claim of entitlement to an 
increased evaluation for residuals of a fracture of the left 
leg, the Board notes that the orthopedic manifestations of 
service-connected left leg fracture are demonstrated by no 
more than X-ray findings of healed fracture of the mid-tibia 
and mid fibula with slight malunion and slight knee or ankle 
disability.  Clearly, the record lacks reliable evidence of 
moderate knee or ankle disability with contemplated 
limitation of motion or instability supported by adequate 
pathology.  Importantly, a VA orthopedic surgeon recently 
noted that the residuals of fracture of the left leg were 
negligible.  Range of motion of the knee and ankle were 
essentially normal and there was no joint swelling.  It was 
noted that there was no evidence of muscular atrophy or 
symptoms indicative of disuse or functional pain attributable 
to service-connected disability.  

Clearly, the record lacks reliable evidence of orthopedic 
impairment associated with service-connected residuals of 
fracture of the left leg supported by adequate pathology 
warranting the assignment of the next higher rating of 20 
percent under any of the pertinent rating criteria cited 
above.

As required by the DeLuca case, the Board has also taken into 
consideration the provisions of 38 C.F.R. § 4.45.  In this 
regard there has been no weakened movement of the left lower 
extremity, excess fatigability or incoordination described in 
the record due to the service-connected residuals of a 
fracture of the left leg. 



Also, in determining functional disability, VA has a duty to 
include an evaluation of the veteran's pain.  38 C.F.R. § 
4.40.  In DeLuca v. Brown, the Court held that 38 C.F.R. § 
4.40 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  Any pain the veteran 
attributes to his service-connected residuals of a fracture 
of the left leg is not supported by adequate pathology to 
warrant the assignment of the next higher evaluation.  
Neither does the evidence show that the disability more 
closely approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  

Overall, the preponderance of the evidence is negative and 
against the assignment of an increased evaluation for 
residuals of a fracture of the left leg.  


Internal saphenous nerve disability 
associated with residuals of a left leg 
fracture

The Board notes that the competent medical evidence of record 
shows the veteran's internal saphenous nerve disability 
associated with residuals of a left leg fracture is entirely 
sensory, without motor involvement.  No physical evidence of 
functional deficit has been associated with the saphenous 
nerve injury.  Rather his saphenous nerve injury is 
manifested by left lower leg and foot dysesthesias and 
diminished sensation.  Muscular impairment or even nerve pain 
supported by adequate objective pathology is not indicated 
due to this neuropathy.

Internal saphenous nerve disability associated with residuals 
of a left leg fracture is currently rated on the basis of a 
wholly sensory only deficit, which, under 38 C.F.R. § 4.124a, 
is not qualifying for more than moderate incomplete paralysis 
of the internal saphenous nerve.  Under Code 8727, this 
qualifies for no more than the rating currently in effect, a 
noncompensable rating.  




The veteran does not allege and the clinical evidence does 
not show more than sensory dysfunction of the internal 
saphenous nerve.  Accordingly, the complete evidence supports 
no more than a noncompensable evaluation for internal 
saphenous nerve disability associated with residuals of a 
left leg fracture. 

The preponderance of the evidence is negative and against the 
assignment of an increased evaluation for internal saphenous 
nerve disability associated with residuals of a left leg 
fracture

Left leg scar

A comprehensive review of the record shows that a 10 percent 
rating was separately assigned for tender and painful scar of 
the left.  While scars may also be based on limitation of 
function of an affected part the Board notes that limitation 
of function of the left lower extremity is currently 
contemplated under the 10 percent evaluation in effect for 
residuals of fracture of the left leg under Diagnostic Code 
5262 based on evidence of malunion with slight disability of 
the knee or ankle.  Accordingly, evaluating the veteran's 
left leg scar under a limitation of function of an affected 
part code is precluded by the provisions of 38 C.F.R. § 4.14.  
Overall, the left leg scar is appropriately evaluated as 10 
percent disabling.  


Other Considerations

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
initial increased evaluations for the disabilities at issue.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As the Board noted earlier, this case involves an appeal as 
to the initial rating of the veteran's disabilities at issue, 
rather than increased rating claims where entitlement to 
compensation had been previously established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (holding that in initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings).  In view of the denials of entitlement 
to increased evaluations for all the disabilities at issue, 
the Board finds that staged ratings are not appropriate.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran the criteria for assignment of an 
extraschedular evaluation, and discussed briefly its 
provisions in light of his claim.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1)

None of the service-connected disabilities have required 
frequent inpatient care, nor have they markedly interfered 
with employment.  Importantly, the Board reiterates that the 
record shows the veteran stopped working due to a nonservice-
connected eye problem.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a history of herniated nucleus pulposus at L4-L5, with 
degenerative disc disease at L4-L5, is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a fracture of the left leg is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for a left leg scar is denied. 

Entitlement to an initial compensable evaluation for internal 
saphenous nerve disability associated with residuals of a 
left leg fracture is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

